Citation Nr: 9919202	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  98-04 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE


Entitlement to a rating in excess of 30 percent for 
psychiatric disability currently classified as anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Marc I. Shulman, Attorney 


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



REMAND

The veteran had active military service from June 1956 to 
April 1958.  This matter is before the Board of Veterans' 
Appeals (Board) from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

Initially, the Board notes that service connection for 
anxiety disorder was granted by the Board in May 1997.  In 
its May 1997 decision, the Board also denied service 
connection for depressive disorder and personality disorder.  

When the veteran was examined by VA in June 1997, the 
diagnoses were generalized anxiety disorder, and history of 
alcohol abuse, in remission..  The examiner commented that 
depression seemed to be secondary to the veteran's anxiety 
state, but the depression did not meet the criteria for a 
diagnosis of a mood disorder.  The examiner also stated that 
he did not detect obvious personality problems on the current 
examination.  The Board notes that the examiner's conclusion 
that the veteran does not meet the criteria for a diagnosis 
of a depressive disorder is in conflict with other medical 
evidence of record.

The Board further notes that in the substantive appeal, VA 
Form 9, dated February 19, 1998, it was argued that service 
connection is warranted for a depressive disorder and a 
personality disorder, and that an increased evaluation is 
warranted for the service-connected disability, in part, 
because of the veteran's ongoing depression.  

Notwithstanding the foregoing, the RO has not adjudicated 
whether new and material evidence has been submitted to 
reopen the claim for service connection for a depressive 
disorder or the claim for service connection a personality 
disorder.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should request that the 
veteran identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his 
claims.  When the requested information 
and any necessary authorizations have 
been received, the RO should attempt to 
obtain copies of all pertinent records 
which have not already been obtained.

2.  Then, the RO should arrange for a VA 
psychiatric examination of the veteran by 
two psychiatrists, who have not 
previously examined him, to determine the 
extent of impairment from the service-
connected anxiety disorder and the 
nature, extent and etiology of any other 
currently present acquired psychiatric 
disorder(s).  If the veteran is found to 
have any acquired psychiatric disorder(s) 
other than the already service-connected 
anxiety disorder, the examiners should 
provide their opinion as to whether it is 
at least as likely as not that the 
disorder(s) is (are) etiologically 
related to service or was (were) caused 
or chronically worsened by the service-
connected anxiety disorder.  In addition, 
the examiners should indicate with 
respect to each of the psychiatric 
symptoms identified under the new 
schedular criteria for rating mental 
disorders whether such symptom is a 
symptom of the veteran's service-
connected psychiatric disability.  To the 
extent possible, the examiners should 
distinguish the manifestations of the 
veteran's service-connected psychiatric 
disability from those of any other 
disorder found to be present.  The 
examiners should also provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
veteran's service-connected psychiatric 
disability, and a global assessment of 
functioning score with an explanation of 
the significance of the score assigned.  
All indicated studies should be 
performed, and the rationale for all 
opinions expressed should be provided.  
The claims file, including a copy of this 
REMAND, must be made available to the 
examiners for proper review of the 
medical history.  The examination report 
is to reflect that such a review of the 
claims file was made.  The report must be 
typed.  

3.  Thereafter, the RO should undertake 
any other indicated development and 
adjudicate whether new and material 
evidence has been submitted to reopen the 
claim for service connection for a 
depressive disorder and whether new and 
material evidence has been submitted to 
reopen the claim for service connection 
for a personality disorder.  Then, the RO 
should readjudicate the issue of 
entitlement to a rating in excess of 30 
percent for psychiatric disability, to 
include consideration of the new 
schedular criteria.  The RO should also 
consider whether the case should be 
referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration.

4.  If the benefit sought is not granted 
to the veteran's satisfaction or if a 
timely notice of disagreement is received 
with respect to any other matter, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded an appropriate 
opportunity to respond.  The veteran 
should be informed of the requirements to 
perfect an appeal with respect to any new 
issue addressed in the Supplemental 
Statement of the Case.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome warranted.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is otherwise notified by the RO.  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


